Defendants' plea 7 is rather difficult to understand. It is somewhat of a hybrid. It sets up specifically certain facts showing that plaintiff had no title, or an inferior one, to one of the defendants, Broyles, and which said facts were provable under the general issue. It then assumes the nature of an interpleader by setting out rival claimants to the cotton and praying that they be made parties and all of whom were already parties except Amos, who subsequently voluntarily came in by counsel. We may concede that said plea 7 was subject to an appropriate demurrer, but think this a case of error without injury, even if the trial court erred in overruling the demurrer to said plea, as said error did not affect the result. As the Court of Appeals held, and rightly so, the rival claimants contested the superiority of their claim or title to the cotton. It was the one issue, and both sides introduced evidence pro and con, and the opinion of the Court of Appeals, as well as the record, especially the oral charge of the trial court, affirmatively shows that the verdict or result was reached by a determination that Broyles had the superior claim or title. This being true, the plaintiff could not have recovered against the defendant warehouse company had it remained in the case as a party defendant as it could have defeated the plaintiff's action upon the same facts that Broyles did, and under the general issue, and regardless of plea 7.
We think the petition for certiorari substantially complies with rule 44.
The writ of certiorari is awarded, the judgment of the Court of Appeals is reversed, and the cause is remanded to said court for further consideration in conformity with this opinion.
Writ awarded, and reversed and remanded.
All the Justices concur. *Page 449